

Exhibit 10.97




AMENDED AND RESTATED EARTH BIOFUELS, INC.
2006 STOCK OPTION AND AWARD PLAN


(as of November 17, 2007)


 
EARTH BIOFUELS, INC., a Delaware corporation (the “Company”), hereby adopts this
Amended and Restated 2006 Stock Option and Award Plan (the “Plan”), effective as
of the 17th day of November 2007, under which options to acquire stock of the
Company or bonus stock may be granted from time to time to employees, including
officers and directors of the Company and/or its subsidiaries. In addition, at
the discretion of the board of directors or other administrator of this Plan,
options to acquire stock of the Company or bonus stock may from time to time be
granted under this Plan to other individuals who contribute to the success of
the Company or its subsidiaries but who are not employees of the Company, all on
the terms and conditions set forth herein.
 
 
1.            Purpose of the Plan. The Plan is intended to aid the Company in
maintaining and developing a management team, attracting qualified officers and
employees capable of assisting in the future success of the Company, and
rewarding those individuals who have contributed to the success of the Company.
It is designed to aid the Company in retaining the services of executives and
employees and in attracting new personnel when needed for future operations and
growth and to provide such personnel with an incentive to remain employees of
the Company, to use their best efforts to promote the success of the Company’s
business, and to provide them with an opportunity to obtain or increase a
proprietary interest in the Company. It is also designed to permit the Company
to reward those individuals who are not employees of the Company but who are
perceived by management as having contributed to the success of the Company or
who are important to the continued business and operations of the Company. The
above aims will be effectuated through the granting of nonqualified options
(“Options”) to purchase shares of common stock of the Company, par value $0.001
per share (the “Stock”), or the granting of awards of bonus stock (“Stock
Awards”), all subject to the terms and conditions of this Plan. If the Company
has a class of securities registered under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), it is intended that Options or Stock Awards
granted pursuant to this Plan qualify for the exemption provided for in Rule
16b-3 (“Rule 16b-3”) promulgated under the Exchange Act or any amendment or
successor rule of like tenor when granted in accordance with the provisions of
such rule.
 
 
2.            Adoption. The Plan shall become effective immediately on adoption
by the board of directors of the Company (the “Board”) and awards under the Plan
can be made at that time or at any subsequent time.
 
 
 
3.            Administration of the Plan. Administration of the Plan shall be
determined by the Board. Subject to compliance with applicable provisions of
governing law, the Board may delegate administration of the Plan or specific
administrative duties with respect to the Plan, on such terms and to such
committees of the Board as it deems proper. Any Option or Stock Award approved
by the Board shall be approved by a majority vote of those members of the Board
in attendance at a meeting at which a quorum is present. Any Option or Stock
Award approved by a committee designated by the Board shall be approved as
specified by the Board at the time of delegation. The interpretation and
construction of the terms of the Plan by the Board or a duly authorized
committee shall be final and binding on all participants in the Plan absent a
showing of demonstrable error. No member of the Board or duly authorized
committee shall be liable for any action taken or determination made in good
faith with respect to the Plan.

 
1

--------------------------------------------------------------------------------

 

 
 
The Board’s or duly authorized committee’s determination under the Plan
(including without limitation determinations of the persons to receive Options
or Stock Awards, the form, amount, and timing of such Options or Stock Awards,
the terms and provisions of such Options or Stock Awards, and the agreements
evidencing same) need not be uniform and may be made by the Board or duly
authorized committee selectively among persons who receive, or are eligible to
receive, Options or Stock Awards under the Plan, whether or not such persons are
similarly situated.
 
 
4.            Shares of Stock Subject to the Plan.  A total of 40,000,000 shares
of Stock may be subject to, or issued pursuant to, Options or Stock Awards
granted under the terms of this Plan. Any shares subject to an Option or Stock
Award under the Plan, which Option or Stock Award for any reason expires or is
forfeited, terminated, or surrendered unexercised as to such shares, shall be
added back to the total number of shares reserved for issuance under the terms
of this Plan. If any right to acquire Stock granted under the Plan is exercised
by the delivery of shares of Stock or the relinquishment of rights to shares of
Stock, only the net shares of Stock issued (the shares of Stock issued less the
shares of Stock surrendered) shall count against the total number of shares
reserved for issuance under the terms of this Plan.  The number of shares of
Stock subject to the Plan is subject to adjustment as set forth in Section 15
hereof.
 
 
5.            Reservation of Stock on Granting of Option.  At the time of
granting any Option under the terms of this Plan, there will be reserved for
issuance on the exercise of the Option the number of shares of Stock of the
Company subject to such Option. The Company may reserve either authorized but
unissued shares or issued shares that have been reacquired by the Company.
 
 
6.            Eligibility. Options or Stock Awards under the Plan may be granted
to employees, including officers and directors, of the Company or its
subsidiaries, as may be existing from time to time, and to other individuals who
are not employees of the Company as may be deemed in the best interest of the
Company by the Board or a duly authorized committee. Such Options or Stock
Awards shall be in the amounts, and shall have the rights and be subject to the
restrictions, as may be determined by the Board or a duly authorized committee
at the time of grant, all as may be within the general provisions of this Plan.
 
 
7.            Term of Options and Certain Limitations on Right to Exercise.
 
   
(a)            Each Option shall have the term established by the Board or duly
authorized committee at the time the Option is granted but in no event may an
Option have a term in excess of five years.
 
(b)            The term of the Option, once it is granted, may be reduced only
as provided for in this Plan or under the written provisions of the Option.
 
(c)            Unless otherwise specifically provided by the written provisions
of the Option, no holder or his or her legal representative, legatee, or
distributee will be, or shall be deemed to be, a holder of any shares subject to
an Option unless and until the holder exercises his or her right to acquire all
or a portion of the Stock subject to the Option and delivers the required
consideration to the Company in accordance with the terms of this Plan and the
Option, and then only to the extent of the number of shares of Stock acquired.
Except as specifically provided in this Plan or as otherwise specifically
provided by the written provisions of the Option, no adjustment to the exercise
price or the number of shares of Stock subject to the Option shall be made for
dividends or other rights for which the record date is prior to the date the
Stock subject to the Option is acquired by the holder.
 

 
2

--------------------------------------------------------------------------------

 

 
(d)            Options under the Plan shall vest and become exercisable at such
time or times and on such terms as the Board or a duly authorized committee may
determine at the time of the grant of the Option.
 
        (e)            Options granted under the Plan shall contain such other
provisions, including, without limitation, further restrictions on the vesting
and exercise of the Option, as the Board or a duly authorized committee shall
deem advisable.
 
        (f)            In no event may an Option be exercised after the
expiration of its term.
 
 
 
8.            Exercise Price. The exercise price of each Option issued under the
Plan shall be determined by the Board or a duly authorized committee on the date
of grant.
 
 
9.            Payment of Exercise Price. The exercise of any Option shall be
contingent on receipt by the Company of cash, certified bank check to its order,
or other consideration acceptable to the Company; provided that, at the
discretion of the Board or a duly authorized committee, the written provisions
of the Option may provide that payment can be made in whole or in part in shares
of Stock of the Company that have been owned by the optionee for more than six
months or by the surrender of Options to acquire Stock from the Company that
have been held for more than six months, which Stock or Options shall be valued
at their then fair market value as determined by the Board or a duly authorized
committee. Any consideration approved by the Board or a duly authorized
committee that calls for the payment of the exercise price over a period of more
than one year shall provide for interest, which shall not be included as part of
the exercise price, that is equal to or exceeds the imputed interest provided
for in section 483 of the Code or any amendment or successor section of like
tenor.
 
 
10.            Withholding. If the grant of a Stock Award or the grant or
exercise of an Option pursuant to this Plan, or any other event in connection
with any such grant or exercise, creates an obligation to withhold income and
employment taxes pursuant to the Code or applicable state or local laws, such
obligation may, at the discretion of the Board or a duly authorized committee at
the time of the grant of the Option or Stock Award and to the extent permitted
by the terms of the Option or Stock Award and the then governing provisions of
the Code and the Exchange Act, be satisfied (i) by the holder of the Option or
Stock Award delivering to the Company an amount of cash equal to such
withholding obligation; (ii) by the Company withholding from any compensation or
other amount owing to the holder of the Option or Stock Award the amount  (in
cash, Stock, or other property as the Company may determine) of the withholding
obligation; (iii) by the Company withholding shares of Stock subject to the
Option or Stock Award with a fair market value equal to such obligation; or (iv)
by the holder of the Option or Stock Award either delivering shares of Stock
that have been owned by the holder for more than six months or canceling Options
or other rights to acquire Stock from the Company that have been held for more
than six months with a fair market value equal to such requirements. In all
events, delivery of shares of Stock issuable on exercise of the Option or on
grant of the Stock Award shall be conditioned upon and subject to the
satisfaction or making provision for the satisfaction of the withholding
obligation of the Company resulting from the grant or exercise of the Option,
grant of the Stock Award, or any other event. The Company shall be further
authorized to take such other action as may be necessary, in the opinion of the
Company, to satisfy all obligations for the payment of such taxes.

 
3

--------------------------------------------------------------------------------

 

 
 
11.            Awards to Directors and Officers. To the extent the Company has a
class of securities registered under the Exchange Act, Options or Stock Awards
granted under the Plan to directors and officers (as used in Rule 16b-3
promulgated under the Exchange Act or any amendment or successor rule of like
tenor) intended to qualify for the exemption from section 16(b) of the Exchange
Act provided in Rule 16b-3 shall, in addition to being subject to the other
restrictions and limitations set forth in this Plan, be made as follows:
 
 
(a)            A transaction whereby there is a grant of an Option or Stock
Award pursuant to this Plan must satisfy one of the following:
 
 
(i)            The transaction must be approved by the Board or a duly
authorized committee composed solely of two or more non-employee directors of
the Company (as defined in Rule 16b-3);
 
 
(ii)            The transaction must be approved or ratified, in compliance with
section 14 of the Exchange Act, by either: the affirmative vote of the holders
of a majority of the securities of the Company present or represented and
entitled to vote at a meeting of the stockholders of the Company held in
accordance with the applicable laws of the state of incorporation of the
Company; or, if allowed by applicable state law, the written consent of the
holders of a majority, or such greater percentage as may be required by
applicable laws of the state of incorporation of the Company, of the securities
of the Company entitled to vote. If the transaction is ratified by the
stockholders, such ratification must occur no later than the date of the next
annual meeting of stockholders; or
 
 
(iii)            The Stock acquired must be held by the officer or director for
a period of six months subsequent to the date of the grant; provided that, if
the transaction involves a derivative security (as defined in section 16 of the
Exchange Act), this condition shall be satisfied if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than on exercise or conversion) or
its underlying equity security.
 
  
(b)            Any transaction involving the disposition to the Company of its
securities in connection with Options or Stock Awards granted pursuant to this
Plan shall:
 


(i)            be approved by the Board or a duly authorized committee composed
solely of two or more non-employee directors; or
 
 
(ii)            be approved or ratified, in compliance with section 14 of the
Exchange Act, by either: the affirmative vote of the holders of a majority of
the securities of the Company present, or represented, and entitled to vote at a
meeting duly held in accordance with the applicable laws of the state of
incorporation of the Company or, if allowed by applicable state law, the written
consent of the holders of a majority, or such greater percentage as may be
required by applicable laws of the state of incorporation of the Company, of the
securities of the Company entitled to vote; provided that, such ratification
occurs no later than the date of the next annual meeting of stockholders.
 
 

 
4

--------------------------------------------------------------------------------

 

All of the foregoing restrictions and limitations are based on the governing
provisions of the Exchange Act and the rules and regulations promulgated there
under as of the date of adoption of this Plan. If at any time the governing
provisions are amended to permit an Option to be granted or exercised or Stock
Award to be granted pursuant to Rule 16b-3 or any amendment or successor rule of
like tenor without one or more of the foregoing restrictions or limitations, or
the terms of such restrictions or limitations are modified, the Board or a duly
authorized committee may award Options or Stock Awards to directors and
officers, and may modify outstanding Options or Stock Awards, in accordance with
such changes, all to the extent that such action by the Board or a duly
authorized committee does not disqualify the Options or Stock Awards from
exemption under the provisions of Rule 16b-3 or any amendment or successor rule
of similar tenor.
 
 
12.            Stock Awards.  The Board or a duly authorized committee may grant
Stock Awards to individuals eligible to participate in this Plan, in the amount,
and subject to the provisions determined by the Board or a duly authorized
committee. The Board or a duly authorized committee shall notify in writing each
person selected to receive a Stock Award hereunder as soon as practicable after
he or she has been so selected and shall inform such person of the number of
shares he or she is entitled to receive, the approximate date on which such
shares will be issued, and the Forfeiture Restrictions applicable to such
shares. (For purposes hereof, the term “Forfeiture Restrictions” shall mean any
prohibitions against sale or other transfer of shares of Stock granted under the
Plan and the obligation of the holder to forfeit his or her ownership of or
right to such shares and to surrender such shares to the Company on the
occurrence of certain conditions.) The Board or a duly authorized committee may,
at its discretion, require the payment in cash to the Company by the award
recipient of the par value of the Stock. The shares of Stock issued pursuant to
a Stock Award shall not be sold, exchanged, transferred, pledged, hypothecated,
or otherwise disposed of during such period or periods of time which the Board
or a duly authorized committee shall establish at the time of the grant of the
Stock Award. If a Stock Award is made to an employee of the Company or its
subsidiaries, the employee shall be obligated for no consideration other than
the amount, if any, of the par value paid in cash for such shares, to forfeit
and surrender such shares as he or shall have received under the Plan which are
then subject to Forfeiture Restrictions to the Company if he or she is no longer
an employee of the Company or its subsidiaries for any reason; provided that, in
the event of termination of the employee’s employment by reason of death or
total and permanent disability, the Board or duly authorized committee, in its
sole discretion, may cancel the Forfeiture Restrictions. Certificates
representing shares subject to Forfeiture Restrictions shall be appropriately
legended as determined by the Board or a duly authorized committee to reflect
the Forfeiture Restrictions, and the Forfeiture Restrictions shall be binding on
any transferee of the shares.
 
 
13.            Assignment. At the time of grant of an Option or Stock Award, the
Board or duly authorized Committee, in its sole discretion, may impose
restrictions on the transferability of such Option or Stock Award and provide
that such Option shall not be transferable other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined in the Code and that, except as permitted by the foregoing, such Options
or Stock Awards granted under the Plan and the rights and privileges thereby
conferred shall not be transferred, assigned, pledged, or hypothecated in any
way (whether by operation of law or otherwise), and shall not be subject to
execution, attachment, or similar process. On any attempt to transfer, assign,
pledge, hypothecate, or otherwise dispose of the Option or Stock Award, or of
any right or privilege conferred thereby, contrary to the provisions thereof, or
on the levy of any attachment or similar process on such rights and privileges,
the Option or Stock Award and such rights and privileges shall immediately
become null and void.
 
 
14.            Additional Terms and Provisions of Awards. The Board or duly
authorized committee shall have the right to impose additional limitations on
individual awards under the Plan. For example, and without limiting the
authority of the Board or a duly authorized committee, an individual award may
be conditioned on continued employment for a specified period or may be voided
based on the award holder’s gross negligence in the performance of his or her
duties, substantial failure to meet written standards established by the Company
for the performance of his or her duties, criminal misconduct, or willful or
gross misconduct in the performance of his or her duties.    
 
 
5

--------------------------------------------------------------------------------

 
 
In addition, the Board or a duly authorized committee may establish additional
rights in the holders of individual awards at the time of grant. For example,
and without limiting the authority of the Board or a duly authorized committee,
an individual award may include the right to immediate payment of the value
inherent in the award on the occurrence of certain events such as a change in
control of the Company, all on the terms and conditions set forth in the award
at the time of grant. The Board or a duly authorized committee may at the time
of the grant of the Option or Stock Award, establish any other terms,
restrictions, or provisions on the exercise of an Option or the holding of Stock
subject to the Stock Award as it deems appropriate. All such terms,
restrictions, and provisions must be set forth in writing at the time of grant
in order to be effective.
 
 
15.            Dilution or Other Adjustment. In the event that the number of
shares of Stock of the Company from time to time issued and outstanding is
increased pursuant to a stock split or a stock dividend, the number of shares of
Stock then covered by each outstanding Option granted hereunder shall be
increased proportionately, with no increase in the total purchase price of the
shares then so covered, and the number of shares of Stock subject to the Plan
shall be increased by the same proportion. Shares awarded under the terms of a
Stock Award shall be entitled to the same rights as other issued and outstanding
shares of Stock, whether or not then subject to Forfeiture Restrictions,
although any additional shares of Stock issued to the holder of a Stock Award
shall be subject to the same Forfeiture Restrictions as the Stock Award. In the
event that the number of shares of Stock of the Company from time to time issued
and outstanding is reduced by a combination or consolidation of shares, the
number of shares of Stock then covered by each outstanding Option granted
hereunder shall be reduced proportionately, with no reduction in the total
purchase price of the shares then so covered, and the number of shares of Stock
subject to the Plan shall be reduced by the same proportion. Shares awarded
under a Stock Award shall be treated as other issued and outstanding shares of
Stock, whether or not then subject to Forfeiture Restrictions. In the event that
the Company should transfer assets to another corporation and distribute the
stock of such other corporation without the surrender of Stock of the Company,
and if such distribution is not taxable as a dividend and no gain or loss is
recognized by reason of section 355 of the Code or any amendment or successor
statute of like tenor, then the total purchase price of the Stock then covered
by each outstanding Option shall be reduced by an amount that bears the same
ratio to the total purchase price then in effect as the market value of the
stock distributed in respect of a share  of the Stock of the Company,
immediately following the distribution, bears to the aggregate of the market
value at such time of a share of the Stock of the Company plus the stock
distributed in respect thereof. Shares issued under a Stock Award shall be
treated as issued and outstanding whether or not subject to Forfeiture
Restrictions, although any stock of the other corporation to be distributed with
respect to the shares awarded under the Stock Award shall be subject to the
Forfeiture Restrictions then applicable to such shares and may be held by the
Company or otherwise subject to restrictions on transfer until the expiration of
the Forfeiture Restrictions. In the event that the Company distributes the stock
of a subsidiary to its stockholders, makes a distribution of a major portion of
its assets, or otherwise distributes a significant portion of the value of its
issued and outstanding Stock to its stockholders, the number of shares then
subject to each outstanding Option and the Plan, or the exercise price of each
outstanding Option, may be adjusted in the reasonable discretion of the Board or
a duly authorized committee. Shares awarded under a Stock Award shall be treated
as issued and outstanding, whether or not subject to Forfeiture Restrictions,
although any Stock, assets, or other rights distributed shall be subject to the
Forfeiture Restrictions governing the shares awarded under the Stock Award and,
at the discretion of the Board or a duly authorized committee, may be held by
the Company or otherwise subject to restrictions on transfer by the Company
until the expiration of such Forfeiture Restrictions. All such adjustments shall
be made by the Board or duly authorized committee, whose determination upon the
same, absent demonstrable error, shall be final and binding on all participants
under the Plan. No fractional shares shall be issued, and any fractional shares
resulting from the computations pursuant to this section shall be eliminated
from the respective Option or Stock Award. No adjustment shall be made for cash
dividends, for the issuance of additional shares of Stock for consideration
approved by the Board, or for the issuance to stockholders of rights to
subscribe for additional Stock or other securities.
 
 

 
6

--------------------------------------------------------------------------------

 

16.            Options or Stock Awards to Foreign Nationals. The Board or a duly
authorized committee may, in order to fulfill the purposes of this Plan and
without amending the Plan, grant Options or Stock Awards to foreign nationals or
individuals residing in foreign countries that contain provisions, restrictions,
and limitations different from those set forth in this Plan and the Options or
Stock Awards made to United States residents in order to recognize differences
among the countries in law, tax policy, and custom. Such grants shall be made in
an attempt to provide such individuals with essentially the same benefits as
contemplated by a grant to United States residents under the terms of this Plan.
 
 
17.            Listing and Registration of Shares. Unless otherwise expressly
provided on the granting of an award under this Plan, the Company shall have no
obligation to register any securities issued pursuant to this Plan or issuable
on the exercise of Options granted hereunder. Each award shall be subject to the
requirement that if at any time the Board or a duly authorized committee shall
determine, in its sole discretion, that it is necessary or desirable to list,
register, or qualify the shares covered thereby on any securities exchange or
under any state or federal law, or obtain the consent or approval of any
governmental agency or regulatory body as a condition of, or in connection with,
the granting of such award or the issuance or purchase of shares there under,
such award may not be made or exercised in whole or in part unless and until
such listing, registration, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or a duly authorized
committee.
 


18.            Expiration and Termination of the Plan. The Plan may be abandoned
or terminated at any time by the Board or a duly authorized committee except
with respect to any Options or Stock Awards then outstanding under the Plan. The
Plan shall otherwise terminate on the earlier of the date that is: (i) ten years
after the date the Plan is adopted by the Board; or (ii) ten years after the
date the Plan is approved by the stockholders of the Company.
 
 
19.            Form of Awards. Awards granted under the Plan shall be
represented by a written agreement which shall be executed by the Company and
which shall contain such terms and conditions as may be determined by the Board
or a duly authorized committee and permitted under the terms of this Plan.
 
 
20.            No Right of Employment. Nothing contained in this Plan or any
Option or Stock Award shall be construed as conferring on a director, officer,
or employee any right to continue or remain as a director, officer, or employee
of the Company or its subsidiaries.
 
 
21.            Leaves of Absence. The Board or duly authorized committee shall
be entitled to make such rules, regulations, and determinations as the Board or
duly authorized committee deems appropriate under the Plan in respect of any
leave of absence taken by the recipient of any Option or Stock Award. Without
limiting the generality of the foregoing, the Board or duly authorized committee
shall be entitled to determine (a) whether or not any such leave of absence
shall constitute a termination of employment within the meaning of the Plan, and
(b) the impact, if any, of any such leave of absence on any Option or Stock
Award under the Plan theretofore made to any recipient who takes such leave of
absence.
 
 
22.            Amendment of the Plan. The Board or a duly authorized committee
may modify and amend the Plan in any respect.  Subject to the foregoing and, if
the Company is subject to the provisions of 16(b) of the Exchange Act, the
limitations of Rule 16b-3 promulgated under the Exchange Act or any amendment or
successor rule of like tenor, the Plan shall be deemed to be automatically
amended as is necessary to maintain the awards made under the Plan in compliance
with the provisions of Rule 16b-3 promulgated under the Exchange Act or any
amendment or successor rule of like tenor.

 
7

--------------------------------------------------------------------------------

 

 
 
DATE: November 17,
2007                                                                                     
ATTEST:
 
 


 
By: /s/ Christopher Chambers
            Christopher Chambers, Secretary






 
8

--------------------------------------------------------------------------------

 